       Case 1:20-cv-01060-CKK Document 12-16 Filed 08/24/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 FERRIN MOORE,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                           Civil Action No. 20-1060 (CKK)
                                                  )
 DAN BROUILLETTE, Secretary,                      )
 U.S. Department of Energy,                       )
                                                  )
                Defendant.                        )
                                                  )

                                    [PROPOSED] ORDER

       Upon consideration of Defendant’s Motion to Dismiss or, Alternatively, for Summary

Judgment, and for the reasons set forth therein, it is, this ___ day of _______________, 2020,

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that the Complaint is DISMISSED WITH PREJUDICE.




                                                      UNITED STATES DISTRICT JUDGE
